Citation Nr: 0514520	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  98-17 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for claimed varicose 
veins.  

2.  Entitlement to service connection for claimed duodenal 
ulcer disease.  




REPRESENTATION

Veteran represented by:	The American Legion







WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  

In December 1957, the Board declined to restore service 
connection for varicose veins of the right leg and denied the 
veteran's claim of service connection for duodenal ulcer.  

By March 2001 decision, the Board determined that new and 
material evidence to reopen the issues on appeal had been 
received.  The Board then remanded these matters for further 
action by the RO.  

In August 2002, the Board initiated independent development 
of the evidence under a regulation in effect at the time.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (invalidating the 
regulation under which the Board was able to undertake 
independent development).  



FINDINGS OF FACT

1.  The veteran is shown to have been suffering from varicose 
veins of the right leg prior to service.  

2.  The preexisting varicose veins of the right leg are shown 
to have undergone an increase in severity beyond natural 
progress during the veteran's period of active service.  

3.  The veteran did not manifest varicose veins of the left 
leg in service or for many years thereafter.  

4.  The currently demonstrated left leg varicose veins are 
not shown to be due to any event or incident of service.  

5.  The veteran currently is shown to have the residuals of 
duodenal ulcer disease that as likely as not had its clinical 
onset in service.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by varicose veins of 
the right leg is due to disease or injury that was aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1153, 5107. 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2004).  

2.  The veteran's disability manifested by varicose veins of 
the left leg is not due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303 (2004).  

3.  By extending the benefit of the doubt to the veteran, his 
disability manifested by the residuals of a duodenal ulcer is 
due to disease that was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
the issues.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing at the 
RO.  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA.  Given the 
favorable action taken hereinbelow, any further action would 
only serve to burden VA with no foreseeable benefits flowing 
to the veteran.  


Factual Background 

A careful review of the service medical records shows that 
the veteran had right varicose veins on his induction medical 
examination.  In 1944, during service, the veteran was 
hospitalized for ligation of varicose veins of the right leg.  

On discharge medical examination report, the examiner noted 
multiple right leg scars "for varicose veins."  

The service medical records contain no diagnosis of a 
duodenal ulcer or related complaints or findings.  

On April 1951 admission to a VA medical facility, the veteran 
stated that, while still on active duty he experience 
gastrointestinal pain but that a gastrointestinal series 
conducted at that time was negative.  He complained of having 
had similar pain since service.  An examination failed to 
reveal the presence of a duodenal ulcer.  

A June 1951 statement from W.H. Patrick, M.D. indicated that 
a duodenal ulcer was diagnosed in December 1947 and that a 
bland diet was prescribed.  The current diagnosis was that of 
a duodenal ulcer.  

On August 1956 VA medical examination, moderately severe 
right leg varicose veins were diagnosed.  

A September 1957 statement from Dr. Patrick indicated that he 
treated the veteran for a duodenal ulcer in 1947, soon after 
discharge.  After treatment failed, he referred the veteran 
to the Perry Point Veterans Hospital where a subtotal gastric 
resection was performed in 1951.  

At an October 1957 hearing, the veteran testified that he did 
not suffer from varicose veins on entry into service.  He 
indicated that he had never sought treatment for varicose 
veins before service.  

He further stated that, in 1945, a gastrointestinal series 
was performed during a hospitalization in service after which 
he returned to duty.  After service, he first sought 
treatment for his gastrointestinal symptomatology in 1947.  

A February 1993 private medical progress note indicated a 
past history of gastric resection for ulcers.  

A May 1998 private medical notation reflected a history of a 
stomach ulcer.  

At his February 1999 hearing, the veteran testified that he 
was treated in service for what a physician told him was a 
duodenal ulcer following a weight loss of 29 pounds.  He also 
stated that he did not believe that he had varicose veins 
prior to service, but that, if he did, they had worsened 
during service, resulting in the in-service surgery.  

An undated letter from G. Tate, M.D. received in September 
2003 reflects that varicose veins were very common and 
occurred in all walks of life.  There was nothing in service 
that could have made the veteran more prone to getting 
varicose veins according to Dr. Tate.  

Regarding the duodenal ulcer, Dr. Tate related that stressful 
situations such as service could be related to the 
development of duodenal ulcers.  Nonetheless, according to 
Dr. Tate, duodenal ulcers were very common occurring in all 
walks of life and the veteran's association with the military 
would not have rendered him more likely to develop a duodenal 
ulcer.  

In November 2003, the RO received medical records from Dr. 
Tate.  In an August 2003 notation, Dr. Tate referred to a 
letter he wrote on behalf of the veteran.  Dr. Tate wrote, 
presumably based on a history provided by the veteran, that 
the veteran worked in an operating room in Germany during 
World War II and that he stood on concrete thereby developing 
varicose veins.  

The veteran, according to Dr. Tate, developed a duodenal 
ulcer in 1952, which necessitated a partial gastrectomy.  In 
his notation, Dr. Tate indicated that he "did not see how 
that being in the military was any more likely to cause [the 
veteran] to have varicose veins than any other walk of life 
or a duodenal ulcer.  Although working in a MASH unit where 
there is a high stress load [might] have contributed to his 
ulcer."  

Dr. Tate went on to explain that he failed to see a 
connection between any current varicose veins or a duodenal 
ulcer and service and that he was sorry if the veteran 
disagreed with him.  

On December 2004 VA medical examination, the examiner noted a 
history of gastrointestinal bleeding in 2000 after the 
veteran took medication.  The veteran's peptic ulcer disease 
appeared stable.  

Regarding varicose veins, the examiner noted that the veteran 
had moderately large right leg varicose veins on induction 
and that the veins were ligated in 1944 and that right leg 
scarring was noted on discharge.  

The VA examiner noted that nothing in the record indicated 
treatment for varicose veins until 1951 and that there was no 
indication of active treatment for varicose veins in the 
record.  

According to the examiner, the veteran wore no support hose 
on his legs other than from 1958 to 1960.  He had not had any 
thrombophlebitis.  The veteran complained of having right leg 
swelling a cramping in both legs.  The examiner noted that 
the veteran had severe knee problems.  

On examination, there was swelling in the right lower 
extremity with telangiectases and grape-like clumps of veins 
along the inferior saphenous route.  There was also severe 
skin discoloration that was consistent with varicose veins.  

Regarding the abdomen, there was a well-healed nontender 
surgical scar.  The abdomen was not tender to palpation.  
Gastrointestinal lab tests were normal.  The examiner 
diagnosed no active peptic ulcer disease, status post 
gastrectomy and varicose veins.  

The examiner opined that the veteran did not have a current 
disability manifested by varicose veins or duodenal ulcer due 
to disease or injury incurred in or aggravated by service.  

The examiner stated that there was no evidence of an ulcer in 
service and that the veteran's 1951 ulcer was not incurred in 
or aggravated by service.  The service medical records did 
reflect varicose veins and that, although the discharge 
examination report indicated only residual scars, it was not 
uncommon for varicose veins to persist.  

Apparently, the in-service vein ligation lasted until 1951 
when the varicose veins returned.  The examiner opined that 
the veteran had varicose veins on induction and would more 
likely than not have had problems with his veins even if he 
had never been in service.  Therefore, it was not likely that 
ligation of his varicose veins in service caused the 
veteran's present vein problems.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

Varicose veins

The veteran had documented varicose veins of the right leg on 
entry into service.  However, the service medical records 
show that the veteran underwent a ligation of the right leg 
varicose veins after several years of service.  

Given veteran's assertions and treatment in service, the 
Board finds that the preexisting varicose veins of the right 
leg underwent an increase in severity beyond natural progress 
during his service in World War II.  

After service, the veteran received treatment for varicose 
veins in 1951.  The VA examiner recently opined that varicose 
veins tended to recur following ligation.  Accordingly, 
service connection for the varicose veins of the right leg is 
warranted.  

The service medical records show no complaints or findings 
referable to left leg varicose veins.  In fact, there is not 
evidence of left leg varicose veins until many years after 
service.  

No competent evidence has been submitted to show that the 
veteran has current disability manifested by left leg 
varicose veins due to any event or incident of service.  
According, service connection for varicose veins of the left 
leg is denied.  


Duodenal ulcer

As reflected on the December 2004 VA medical examination 
report, the veteran presently suffers from the surgical 
residuals of duodenal ulcer disease.  The medical evidence 
when viewed in entirety shows the presence of related 
complaints in service and actual disease shortly thereafter.  

Based on its review of the evidence, the Board finds the 
evidentiary record to be in relative equipoise in showing 
that the veteran has current residual duodenal ulcer 
disability that as likely as not had its clinical onset 
during his period of service during World War II.  

By extending the benefit of the doubt to the veteran in this 
case, service connection for the residuals of duodenal ulcer 
disease is warranted.  





ORDER

Service connection for right leg varicose veins is granted.  

Service connection for left leg varicose veins is denied.  

Service connection for the residual of duodenal ulcer disease 
is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


